DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biundo Lotito et al. U.S. Patent Application Publication No. 2010/0278365 A1 in view of Goldstein U.S. Patent application Publication No. 2017/0215011 A1.  
             Regarding claims 1, 8 and 18, Biundo Lotito discloses a hearing device (16-hearing instrument, Fig. 1, paragraph 0030 first sentence) comprising: a microphone (20-microphone, Fig. 1, paragraph 0030, first sentence) configured to receive sound and convert the sound into an audio signal (typical function of a microphone); a processor (22-central unit, Fig. 1, paragraph 0030, first sentence) configured to receive the audio signal (Paragraph 0030, “… central unit 22 for performing audio signal processing…”); a transmission unit (10-transmission unit, Fig. 1, paragraph 0031, first sentence) to determine a classification of sound associated with the audio 
sensors (50-distance sensor, Fig. 1, paragraph 0042: 52-acceleration sensor, Fig. 1, paragraph 0043, first sentence; 54-orientation sensor, Fig. 1, paragraph 0044, first sentence configured to detect a position of a hearing device user and provide a output signal associated with the detected sensor signals (paragraph 0046, first sentence, “ The output of the sensors 50, 52 and 54 is supplied to the audio signal processing unit 64 in order to select an audio signal processing scheme according to the measured values of the mechanical parameters of the microphone arrangement 42 monitored by the sensors 50, 52 and 54. In particular, as already mentioned above, the information provided by the sensors 50, 52 and 54 can be used to estimate the present use mode of the transmission unit 10 in order to automatically optimize the audio signal processing by selecting the audio signal processing scheme most appropriate for the present use mode); and based on the determined classification of the sound, adjust a setting of the hearing device or provide an option to implement an alternative setting (The determination of the sound classification determines the audio processing scene based on the presence of an externa audio source, Fig. 2, paragraph 0038, first sentence, “ The output of the audio input monitoring unit 66 may be supplied to the classification unit 60, to the mixing/adding unit 62 and to the audio signal processing unit 64 in order to select an audio signal processing scheme according to the presence of an external audio source 46 or according to the type of external microphone 48.). Biundo Lotito does not expressly disclose a sensor configured to detect a vital sign associated with stress 3A can include one or more of an ambient microphone, an ear canal microphone, or other external microphones); a sensor (abstract, “a biometric sensor coupled to the one of more processors”, Fig. 10A, box 5 “sensors”) configured to detect a vital sign associated with stress of a hearing device user and provide a vital sign signal associated with the detected vital sign (paragraph 0107 last two sentences “One or more sensors can be used to sense emotional aspects such as stress or other affective attributes. In a multimodal, multisensory embodiment, a combination of sensors can be used to make emotional or mental state assessments or other anticipatory determinations.”); a processor (abstract “one or more processors”, Fig.  10A, box 4, “processing” receiving inputs from box 3a “voice control” and box 5 “sensors”) configured to receive the 7D (either with or without recording 7B) and done either locally or remotely. The output of the analysis module can be stored at the database 7C or provided as an output to the user or other interested part (e.g., user's physician, a third party payment processor.)” and paragraph 0106, “Other sensors and analysis can correlate other parameters to confirm that user fits a predetermined or historical profile within a predetermined threshold.”); and based on the determined classification of the sound and in response to determining the stress threshold has been exceeded, adjust a setting of the hearing device or provide an option to implement an alternative setting (Paragraph 0108, “User interfaces can be used alone or in combination with the aforementioned sensors to also more accurately make emotional or mental state assessments or other anticipatory determinations.” and paragraph 0106, “Other sensors and analysis can correlate other parameters to confirm that user fits a predetermined or historical profile within a predetermined threshold.” Paragraph 0066, “Use of biometric sensors and measurements that fall outside of normal ranges that would require more immediate transmission of such biometric data or turning on of additional biometric sensors to determine criticality of a user’s condition.”)
 Therefore, a combination of a user interface and sensors allow the user to modify setting to improve the utilization of a specific user when the predetermined threshold is exceeded). 
             Regarding claim 2, the combination of Biundo Lotito in view of Goldstein further discloses the sensor comprises: an accelerometer, a heart rate monitor, a temperature sensor, a photoplethysmogram (PPG) sensor, temperature sensor, and/or Electroencephalography (EEG) sensor, or a skin conductance sensor (Goldstein, paragraph 0099, “…sensors can include non-invasive contactless sensors that have electrodes for EEGs, ECGs, transdermal sensors, temperature sensors, transducers, microphones, optical sensors, motion sensors or other biometric, neurological, or physiological sensors that can monitor brainwaves, heartbeats, breathing rates, vascular signatures, pulse oximetry, blood flow, skin resistance, glucose levels, and temperature among many other parameters. The sensor(s) can also be environmental including, but not limited to, ambient microphones, temperature sensors, humidity sensors, barometric pressure sensors, radiation sensors, volatile chemical sensors, particle detection sensors, or other chemical sensors.) 
             Regarding claim 3, the combination of Biundo Lotito in view of Goldstein further discloses the operations further comprise: receive a user input to implement the alternative setting; and in response to the received user input, execute an operation to implement the alternative setting (Goldstein paragraph 0100 “…the earpiece can be a multimodal device that can be controlled by not only voice using a speech or voice recognition engine 3A (which can be local or remote), but by other user inputs such as gesture control 3B, or other user interfaces 3C can be used…” Therefore, the earpiece processes user inputs to change parameters).

             Regarding claim 5, the combination of Biundo Lotito in view of Goldstein further discloses the vital sign is associated with temperature, pulse, a heart measurable parameter, sweat, breathing pattern, voice of the hearing device user, or skin conductance (Goldstein, paragraph 0099, “…sensors can include non-invasive contactless sensors that have electrodes for EEGs, ECGs, transdermal sensors, temperature sensors, transducers, microphones, optical sensors, motion sensors or other biometric, neurological, or physiological sensors that can monitor brainwaves, heartbeats, breathing rates, vascular signatures, pulse oximetry, blood flow, skin resistance, glucose levels, and temperature among many other parameters.) 
             Regarding claim 6, the combination of Biundo Lotito in view of Goldstein further discloses the sensor is an accelerometer configured to measure changes in acceleration of the hearing device, and wherein the changes are associated with a breathing pattern (Biundo Lotito paragraphs 0042 “distance sensor 50”, 0043 “acceleration sensor”, 0044 “orientation sensor” and 0046 “The output of the sensors 50, 52 and 54 is supplied to the audio signal processing unit 64 in order to select an audio signal processing scheme according to the measured values of the mechanical parameters of the microphone arrangement 42 monitored by the sensors 50, 52 and 
             Regarding claim 7, the combination of Biundo Lotito in view of Goldstein further discloses the operations further comprises: receive a user input in response to the adjusting the setting of the hearing device or the providing the option to implement the alternative setting, and transmit the user input or transmitting the provided option to a wireless communication device (Goldstein paragraph 0100 “…the earpiece can be a multimodal device that can be controlled by not only voice using a speech or voice recognition engine 3A (which can be local or remote), but by other user inputs such as gesture control 3B, or other user interfaces 3C can be used (e.g., external device keyboard)…”. Fig. 3, paragraph 0076, FIG. 3 illustrates a system 300 having the devices 302 and 303 (in the form of wireless earbuds left and right) wirelessly coupled to each other and coupled to a mobile or fixed device 204 and further coupled to the cloud or servers 206 (and optionally via an intermediary device 205).
             Regarding claim 13, the combination of Biundo Lotito in view of Goldstein further discloses receiving a user input in response to the adjusting the setting of the hearing device or the providing the option to implement the alternative setting, and transmitting the user input or transmitting the provided option to a wireless communication device (Goldstein paragraph 0100 “…the earpiece can be a multimodal device that can be controlled by not only voice using a speech or voice recognition engine 3A (which can be local or remote), but by other user inputs such as gesture control 3B, or other user interfaces 3C can be used (e.g., external device 
             Regarding claim 14, the combination of Biundo Lotito in view of Goldstein further discloses the vital sign is associated with temperature, pulse, heart measurable parameters, sweat, breathing pattern, voice of the hearing device, speech of the hearing device user, or skin conductance of the hearing device user (Goldstein, paragraph 0099, “…sensors can include non-invasive contactless sensors that have electrodes for EEGs, ECGs, transdermal sensors, temperature sensors, transducers, microphones, optical sensors, motion sensors or other biometric, neurological, or physiological sensors that can monitor brainwaves, heartbeats, breathing rates, vascular signatures, pulse oximetry, blood flow, skin resistance, glucose levels, and temperature among many other parameters.) 
             Regarding claim 15, the combination of Biundo Lotito in view of Goldstein further discloses the method further comprises: receiving a user input to implement the alternative setting; and in response to the received user input, executing an operation to implement the alternative setting (Goldstein paragraph 0100 “…the earpiece can be a multimodal device that can be controlled by not only voice using a speech or voice recognition engine 3A (which can be local or remote), but by other user inputs such as gesture control 3B, or other user interfaces 3C can be used…” Therefore, the earpiece processes user inputs to change parameters).
             Regarding claim 20, the combination of Biundo Lotito in view of Goldstein further discloses the vital sign is associated with temperature, pulse, heart measurable parameters, sweat, breathing pattern, voice of the hearing device, speech of the hearing device user, or skin conductance of the hearing device user (Goldstein, paragraph 0099, “…sensors can include non-invasive contactless sensors that have electrodes for EEGs, ECGs, transdermal sensors, temperature sensors, transducers, microphones, optical sensors, motion sensors or other biometric, neurological, or physiological sensors that can monitor brainwaves, heartbeats, breathing rates, vascular signatures, pulse oximetry, blood flow, skin resistance, glucose levels, and temperature among many other parameters.) 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Biundo Lotito in view of Goldstein as applied to claim 7 above, and further in view of Tran U.S. Patent Application Publication No. 2020/0268260 A1.
             Regarding claim 12, the combination of Biundo Lotito in view of Goldstein does not expressly disclose determining the applied signal processing scheme to apply to the hearing device is based on a machine learning algorithm that is trained on a dataset of hearing device users receiving the same or similar sound. However, the use of machine learning to improve an applied signal processing scheme is well-known in the art. In a related field of endeavor, Tran discloses determining the applied signal processing scheme to apply to the hearing device is based on a machine learning algorithm that is trained on a dataset of hearing device users receiving the same or similar sound (paragraph 0004, “a learning machine (such as a neural  network) to identify an aural environment (such as party, movie, office, or home environment) and adjusting amplifier controls to optimize hearing based on the identified aural environment.” And paragraph 0029 “a learning machine automatically selects an optimal set of hearing aid .
Allowable Subject Matter
Claims 9-11, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450

        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        26 February 2020